Exhibit 10.27

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT made and entered into and effective this 14th day of February,
2012 by and between BALLANTYNE STRONG, INC., a Delaware corporation (the
“Company”), and RAY F. BOEGNER (the “Executive”).

 

RECITALS:

 

This Executive Employment Agreement is made with reference to the following
facts and objectives:

 

A.            Executive is a key employee of the Company, and in connection
therewith has entered into previous employment agreements with the Company.

 

B.            The Company and Executive desire to enter into a new Executive
Employment Agreement (“Agreement”), in accordance with the terms and conditions
set forth below.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of mutual promises and covenants herein
contained, the parties hereto intending to become legally bound agree as
follows:

 

1.             Emp1oyment.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to be employed by the Company upon the terms and conditions hereinafter
set forth.

 

2.             Duties and Services.

 

2.1          Title and Duties.  The Executive shall serve as Senior Vice
President of Sales of the Company and shall perform such services as may be
assigned to him from time to time by the President or Board of Directors of the
Company (the “Board”), which services may include serving as an officer of a
subsidiary of the Company.

 

2.2          Time.  The Executive shall devote his full business time and
attention to the business of the Company and to the promotion of the Company’s
best interest, subject to vacations, holidays, normal illnesses and a reasonable
amount of time for civic, community and industry affairs.  Executive shall at
all times comply with Company policies, including, but not limited to the
Company’s Code of Ethics.

 

2.3          Travel.  The Executive shall undertake such travel as may be
necessary and desirable to promote the business and affairs of the Company,
consistent with Executive’s position with the Company.

 

1

--------------------------------------------------------------------------------


 

3.             Term of Agreement.  The term of Executive’s employment under this
Agreement shall be for a period of one (1) year commencing on February14, 2012,
and ending on February14, 2013.  Thereafter, Executive shall be an employee at
will and his employment shall continue, subject to all of the terms and
conditions set forth in this Agreement until terminated in accordance with
Section 8.

 

4.             Compensation.  For all of the services to be rendered by the
Executive under this Agreement, the Company shall pay the Executive a base
salary of Two Hundred Thirteen Thousand Two Hundred Ten Dollars ($213,210.00)
per year (“Base Salary”).  The compensation paid hereunder to the Executive
shall be paid in accordance with the payroll practices conducted by the Company
and shall be subject to the customary withholding taxes and other employment
taxes as required with respect to compensation paid by a corporation to an
employee.  The Base Salary will be subject to annual review and adjustment by
the President and Board based upon the Executive’s performance.

 

5.             Expenses and Vacation.

 

5.1          Travel and Entertainment Expense.  The Company shall reimburse the
Executive for all reasonable and necessary travel and entertainment expenses
incurred by Executive in the performance of the Executive’s duties hereunder
upon submission of vouchers and receipts evidencing such expenses in accordance
with applicable Company policies.

 

5.2          Vacation.  The Executive shall be entitled to four (4) weeks of
vacation during each twelve (12) months of employment.  All vacations shall be
in addition to recognized national holidays.  During all vacations, the
Executive’s compensation and other benefits as stated herein shall continue to
be paid in full.  Such vacations shall be taken only at times convenient for the
Company, as approved by the President.

 

6.             Other Benefits.

 

6.1          Company Benefit Programs.  In addition to the compensation and
rights provided for elsewhere in this Agreement, the Executive shall be entitled
to participate in each plan of the Company now or hereafter adopted and in
effect from time to time for the benefit of executive employees of the Company,
to the extent permitted by such plans and by applicable law, including, but not
limited to:  (a) profit sharing plan, (b) medical expense insurance program,
(c) pension plan, and (d) incentive plans.  Nothing in this Agreement shall
limit the Company’s right to amend, modify and/or terminate any benefit plan,
policies or programs at any time for any reason.

 

6.2          Automobile Allowance.  The Company agrees to furnish Executive an
automobile allowance in an amount of $1,000.00 per month during the period in
which this Agreement shall continue in full force and effect.

 

7.             Severance.  In the event this Agreement is terminated (a) by the
Company without cause in accordance with Section 8.2 or (b) by the Executive for
good reason in accordance with Section 8.3, then the Company shall remain liable
for the Base Salary payable in accordance with Section 4 of this Agreement for a
period equal to three (3) weeks for each year that Executive has been employed
by the Company.  Said severance shall commence from the date of such
termination.  In

 

2

--------------------------------------------------------------------------------


 

addition, all existing insurance benefits shall remain in force until the last
day of the month in which the severance period expires.  The severance benefits
provided under this Section 7 shall constitute the sole severance benefits
payable to Executive by the Company.  The receipt of such payments by Executive
shall be conditioned upon Executive’s continued compliance with the obligations
set forth in Section 11 (Restrictive Covenants) and Employee’s execution of the
Company’s standard form of general release.  The Executive shall also be
entitled to receive any earned and unpaid amounts owed to him under Section 4
and such other accrued benefits as may be provided by Sections 5 and 6 above.

 

8.            Termination.

 

8.1          Termination Due To Death Or Incapacity.  Executive’s employment
shall be terminated upon the Executive’s death, or by the Company, at its
discretion, because of the Executive’s failure to perform substantially all the
material duties of his position for a period of a least 180 consecutive calendar
days due to physical or mental illness or injury.

 

8.1.1       If the Company elects to terminate this Agreement because of the
Executive’s incapacity, it shall send him written notice thereof, setting forth
in reasonable detail the facts and circumstances that provide the basis for its
termination.  If the Company and the Executive disagree as to the Executive’s
incapacity, each may appoint a medical doctor to certify his opinion as to the
Executive’s incapacity, and if the two doctors do not agree as to the
Executive’s incapacity, the two doctors will appoint a third medical doctor to
certify his or her opinion as to the Executive’s incapacity, and the decision of
the majority of the three doctors will prevail.  The Company will bear all
expenses for this procedure.

 

8.1.2       In the event of termination by reason of death, the Executive’s
estate shall be paid all accrued sums due and .owing under Section 4 above and
such other benefits as may be provided by Sections 5 and 6 above.

 

8.1.3       In the event of termination by reason of incapacity, Executive shall
continue to receive his full compensation during the 180-day period prior to any
notice of termination.  After the termination, Executive shall be entitled to
any accrued amounts due and owing him under Section 4 and such other benefits as
may be provided by Sections 5 and 6 above.

 

8.2          Termination by Company.

 

8.2.1       The Company may terminate the Executive’s employment at any time
with or without cause.  For purposes of this Agreement, circumstances
constituting “cause” shall exist if the Executive has:

 

(a)           acted dishonestly or incompetently or engaged in willful
misconduct in performance of his executive duties;

 

(b)           breached fiduciary duties owed to the Company;

 

3

--------------------------------------------------------------------------------


 

(c)           intentionally failed to perform reasonably assigned duties;

 

(d)           willfully violated any law, rule or regulation, or court order
(other than minor traffic violations or similar offenses), or otherwise
committed any act which would have a material adverse impact on the business of
the Company; and/or

 

(e)           is in breach of his obligations under this Agreement and such
breach is not cured by Executive within thirty (30) days after written notice to
him.

 

8.2.2       In order for the Company to terminate the Executive’s employment for
“cause”, Executive shall be sent written notice of termination, which
specifically sets forth in reasonable detail the facts and circumstances upon
which the President believes that the Executive has given the Company cause for
termination of Executive’s employment.  For purposes of this subsection, no acts
or failures to act on the part of the Executive will be considered willful or
willfully done unless done, or failed to be done, by the Executive in bad faith
and without belief that the Executive’s action or omission was in the best
interest of the Company.

 

8.2.3       Notwithstanding the foregoing, however, any conviction of the
Executive for any crime involving violence, dishonesty, fraud or breach of trust
or other felonious behavior, shall result in the automatic termination of the
Executive’s employment, without notice.

 

8.2.4       In the event the Executive is terminated for cause, he shall be
entitled to receive any accrued compensation that may be due and owing to him
under Section 4 above, and any accrued vacation due him under Section 5 above,
but no other benefits or compensation whatsoever. In the event the Executive is
terminated without cause, he shall be eligible to receive severance benefits in
accordance with Section 7 above.

 

8.3          Termination by the Executive with or without Good Reason.

 

8.3.1       The Executive may terminate employment by resignation at any time
with or without good reason.  For purposes of this Agreement, “good reason”
shall arise in the event that the Company materially breaches its obligations to
Executive under this Agreement.

 

8.3.2       In order for the Executive to resign for good reason, Executive
shall provide the President, Chairman of the Board and Chairman of the
Compensation Committee with written notice of his intent to resign for good
reason, which notice shall specifically set forth in reasonable detail the facts
and circumstances upon which the Executive believes that the Company has
materially breached its obligations under this Agreement, and afford the Company
the opportunity to cure such breach within 30 days after receipt of such written
notice.  In the event the Company fails to cure such breach, Executive’s
resignation for good reason shall be effective at the end of such 30 day period.

 

8.3.3       In the event the Executive resigns without good reason, he shall be
entitled to receive any accrued compensation that may be due and owing to him
under Section 4

 

4

--------------------------------------------------------------------------------


 

above, and any accrued vacation due him under Section 5 above, but no other
benefits or compensation whatsoever.  In the event the Executive resigns for
good reason, he shall be eligible to receive severance benefits in accordance
with Section 7 above.

 

8.4          Date of Termination.  For purposes of this Agreement, the date of
the termination of Executive’s employment (“Date of Termination”) will be:

 

(a)           if Executive’s employment is terminated by his death, the end of
the month in which his death occurs;

 

(b)           if Executive’s employment is terminated for incapacity, thirty
(30) days after a notice of termination is given; or

 

(c)           if Executive’s employment is terminated by Executive or the
Company for any other reason, the date specified in the notice of termination,
which will not be later than thirty (30) days after the date on which the notice
of termination is given.

 

9.             Stock Ownership Requirement.  Executive shall be subject to the
Company’s stock ownership and retention policies, as set forth in the Company’s
Corporate Governance Principles, as may be in effect from time to time.

 

10.          Employment by a Subsidiary.  Either the Company or a subsidiary may
be Executive’s legal employer.  For purposes of this Agreement, any reference to
Executive’s termination of employment with the Company means termination of
employment with the Company and all its subsidiaries, and does not include a
transfer of employment between any of them.  The obligations created under this
Agreement are obligations of the Company.  For purposes of this Section, a
“subsidiary” means an entity more than 50% of whose equity interests are owned
directly or indirectly by the Company.

 

11.          Restrictive Covenants.

 

11.1        Need for Protection.  Executive acknowledges that, because of his
senior executive position with the Company, he has or will develop knowledge of
the affairs of the Company and relationships with dealers, distributors and
customers such that he could do serious damage to the financial welfare of the
Company should he compete or assist others in competing with the business of the
Company.  Consequently, and in consideration of his employment with the Company,
and for the benefits he is to receive under this Agreement, and for other good
and valuable consideration, the receipt of which he hereby acknowledges, the
Executive agrees as follows:

 

11.2        Confidential Information.

 

11.2.1     Non-disclosure.  Except as the Company may permit or direct in
writing, during the term of this Agreement and thereafter, Executive agrees that
he will never disclose to any person or entity any confidential or proprietary
information, knowledge or data of the Company which he may have obtained while
in the employ of the Company, relating to any customers, customer lists,
methods, distribution, sales, prices, profits,

 

5

--------------------------------------------------------------------------------


 

costs, contracts, inventories, suppliers, dealers, distributors, business
prospects, business methods, manufacturing ideas, formulas, plans or techniques,
research, trade secrets, or know-how of the Company.

 

11.2.2     Return of Records.  All records, documents, software, computer disks
and any other form of information relating to the business of the Company, which
are or were prepared or created by Executive, or which may or did come into his
possession during the term of his employment with the Company, including any and
all copies thereof shall be returned to or, as the case may be, shall remain in
the possession of the Company.

 

11.2.3     Future Employment.  Nothing in this section shall limit Executive’s
right to carry the Executive’s accumulated career knowledge and professional
skills to any future employment, subject to the specific limitations of the
foregoing provisions of this Section and the respective covenants set forth
below.

 

11.3        Covenant Not to Solicit.

 

The Executive agrees that he will not, during the period of his employment with
the Company and for a period of one (1) year after he ceases to be employed by
the Company for any reason:

 

(a)           directly or indirectly, on behalf of himself or any other person
or entity, engage in, or assist any other person or entity to engage in, the
manufacture, assembly, distribution, or sale to any customer, supplier,
distributor or dealer of the Company wherever located, of motion picture
equipment, lighting equipment, or any other type of product manufactured,
assembled, distributed or sold by the Company, if said customer, distributor or
dealer is one with whom Executive had contact or on whose account Executive has
worked during the twelve (12) months prior to the termination of his employment;
or

 

(b)           directly or indirectly, request or advise any of the aforesaid
customers, distributors or dealers referred to in paragraph 11.3(a) above to
curtail their business with the Company, or to patronize another business which
is in competition with the Company; or

 

(c)           directly or indirectly, on behalf of himself or any other person
or entity, request, advise or solicit any employee of the Company to leave that
employment in order to engage in, or to assist any other person or entity to
engage in competition with the Company.

 

11.4        Judicial Modification.  In the event that any court of law or equity
shall consider or hold any aspect of this Section 11 to be unreasonable or
otherwise unenforceable, the parties hereto agree that the aspect of this
Section so found may be reduced or modified by appropriate order of the court
and shall thereafter continue, as so modified, in full force and effect.

 

11.5        Injunctive Relief.  The parties hereto acknowledge that the remedies
at law for breach of this Section will be inadequate, and that Company shall be
entitled to injunctive relief for violation thereof; provided, however, that
nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available for such breach or threatened breach,
including the recovery of damages from Executive.

 

6

--------------------------------------------------------------------------------


 

12.          Inventions and Discoveries.  The Executive hereby sells,
transfers. and assigns to the Company or to any person or entity designated by
the Company, all of Executive’s right, title and interest in and to all
inventions, ideas, disclosures and improvements, whether patented or unpatented,
and copyrightable material made or conceived by the Executive, solely or
jointly, during the term hereof which relate to the products and services
provided by the Company or which otherwise relate or pertain to the business,
functions or operations of the Company.  The Executive agrees to communicate
promptly and to disclose to the Company in such form as the Executive may be
required to do so, all information, details and data pertaining to such
inventions, ideas, disclosures and improvements and to execute and deliver to
the Company such formal transfers and assignments and such other papers and
documents as may be required of the Executive to permit the Company or any
person or entity designated by the Company to file and prosecute the patent
applications, and, as to copyrightable material, to obtain copyrights thereof.

 

13.          Clawback.  In addition to any compensation recovery (clawback)
which may be required by law and regulation, Executive acknowledges and agrees
that any compensation paid or awarded to Executive in connection with his
employment with the Company shall be subject to the Company’s “clawback”
requirements as set forth in the Company’s Corporate Governance Principles and
to any similar or successor provisions as may be in effect from time to time.

 

14.          Tax Withholding.  All payments made and benefits provided by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

 

15.          Survival of Obligations.  All obligations of the Company and
Executive that by their nature involve performance, in any particular, after the
termination of Executive’s employment or the term of this Agreement, or that
cannot be ascertained to have been fully performed until after the termination
of Executive’s employment or the term of this Agreement, will survive the
expiration or termination of the term of this Agreement.

 

16.          Miscellaneous.  The following miscellaneous sections apply to this
Agreement:

 

16.1        Modifications and Waivers.  No provision of this Agreement may be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing by Executive and the President of the Company.  No waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by that other
party, shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time, or at any prior or subsequent time.

 

16.2        Construction of Agreement.  This Agreement supercedes any oral or
written agreements between Executive and the Company and any oral
representations by the Company to Executive with respect to the subject matter
of this Agreement.

 

16.3        Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
Nebraska.

 

16.4        Severability.  If any one or more of the provisions of this
Agreement, including but not limited to Section 11 hereof, or any word, phrase,
clause, sentence or other portion of a

 

7

--------------------------------------------------------------------------------


 

provision is deemed illegal or unenforceable for any reason, that provision or
portion will be modified or deleted in such a manner as to make this Agreement
as modified legal and enforceable to the fullest extent permitted under
applicable laws.  The validity and enforceability of the remaining provisions or
portions will remain in full force and effect.

 

16.5        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.

 

16.6        Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors and assigns.

 

16.7        Notices.  Any notice, request or other communication required to be
given pursuant to the provisions of this Agreement shall be in writing and shall
be deemed to have been given when delivered in person, on the next business day
after being delivered to a nationally-recognized overnight courier service (for
such next-day delivery) or five (5) days after being deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested
and addressed to the other party at the respective addressees set forth below or
to the other addresses of either party may have furnished to the other in
writing in accordance with this Section 16.7, provided that all notices to the
Company will be directed to the attention of the President of the Company, and
except that notice of change of address will be effective only upon receipt.

 

If to Company:

 

Ballantyne Strong, Inc.
Attn: President
4350 McKinley Street
Omaha, NE 68142

 

 

 

If to Executive:

 

Ray F. Boegner
18866 Mayberry Plaza
Elkhorn, NE 68112

 

or at such other address as any party shall have designated by notice in writing
to the other party hereunder in the matter set forth in Section 16.7.

 

16.8        Entire Agreement.  This Agreement contains the entire agreement of
the parties.  All prior arrangements or understandings, whether written or oral,
are merged herein.  This Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

 

16.9        Section 409A Compliance.  The intent of the Company is that payments
and benefits under this Agreement which are considered “deferred compensation”
subject to Code Section 409A and the regulations. and the guidance promulgated
thereunder (collectively “Code Section 409A”) comply with Code Section 409A and
be made and provided in compliance therewith. Accordingly:

 

8

--------------------------------------------------------------------------------


 

(a)           For purposes of the Agreement, the terms “terminate,”
“termination,” “termination of employment,” and variations thereof, are intended
to mean a termination of employment that constitutes a “separation from service”
under Code Section 409A.

 

(b)           If on the date of “separation from service” Executive is deemed to
be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit payable or provided because of such separation from service that
constitutes “deferred compensation” subject to Code Section 409A, such payment
or benefit shall be made or provided at the date which is the earlier of (A) the
expiration of the six (6)month period measured from the date of such “separation
from service,” and (B) the date of such individual’s death (the “Delay Period”).
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this paragraph (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due shall be paid or provided in accordance with the normal payment
dates specified for them herein.

 

(c)           The Agreement may be amended in any respect deemed by the Board or
the Compensation Committee to be necessary in order to preserve compliance with
Code Section 409A.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

 

BALLANTYNE STRONG, INC., “Company”

 

 

 

By:

/s/ Gary Cavey

 

 

GARY CAVEY, President

 

 

 

 

 

/s/ Ray F. Boegner

 

RAY F. BOEGNER, “Executive”

 

9

--------------------------------------------------------------------------------